NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2043-19

THE ESTATE OF FRANK
JOSEPH COVELLO, JR.,
deceased, by administratrix
and administratrix ad
prosequendum GINA MARIE
BRUZZICHESI, and GINA
MARIE BRUZZICHESI,
individually,

          Plaintiffs-Appellants/
          Cross-Respondents,

v.

THE COUNTY OF MORRIS,

          Defendant-Respondent/
          Cross-Appellant,

and

TOWNSHIP OF MORRIS
PLAINS,1 and THE TOWN
OF MORRISTOWN,


1
  Morris Plains is improperly referred to as a Township in the caption and record
instead of a Borough. We will refer to Morris Plains as a Borough in this
opinion.
     Defendants-Respondents.
____________________________

            Argued May 12, 2021 – Decided June 22, 2021

            Before Judges Fuentes, Rose, and Firko.

            On appeal from the Superior Court of New Jersey, Law
            Division, Morris County, Docket No. L-1831-17.

            Albert C. Lisbona argued the cause for
            appellants/cross-respondents (Dwyer, Connell &
            Lisbona, attorneys; Albert C. Lisbona and Beth Connell
            O'Connor, on the briefs).

            John M. Bowens argued the cause for respondent/cross-
            appellant (Schenck, Price, Smith & King, LLP,
            attorneys; John M. Bowens and Rebecca J. Rosen, on
            the briefs).

            Eric L. Harrison argued the cause for respondent
            Borough of Morris Plains (Methfessel & Werbel,
            attorneys; Eric L. Harrison, Sarah K. Delahant, and
            Steven A. Unterburger, on the brief).

PER CURIAM

      Plaintiff Gina Marie Bruzzichesi, Administratrix and Administratrix ad

Prosequendum of the Estate of Frank Joseph Covello, Jr., and individually

(collectively plaintiffs), appeal from the grant of summary judgment to

defendant, Borough of Morris Plains (the Borough), and finding the Borough

was entitled to discretionary immunity under the New Jersey Tort Claims Act

(TCA), N.J.S.A. 59:1-1 to 12-3. In addition, plaintiff appeals the trial court's

                                                                          A-2043-19
                                       2
order granting defendant County of Morris's (the County) motion for involuntary

dismissal under Rule 4:37-2(b) at the close of evidence in plaintiffs' case,

concluding plaintiffs failed to present expert testimony on the issue of liability

and dismissing the complaint and amended complaint with prejudice.

      In its cross-appeal, the County contends the trial court erred as a matter of

law by denying its cross-motion for summary judgment and by ruling the County

could be liable for punitive damages under the Survival Act, N.J.S.A. 2A:15-3.

Because we agree with the County that it was entitled to summary judgment

based on the same TCA discretionary immunity as the Borough, we reverse the

trial court's denial of summary judgment to the County on the issue of liability;

affirm the grant of summary judgment to the Borough; and dismiss the

remainder of plaintiffs' appeal.

                                        I.

      The record reflects the following pertinent facts, which we consider in a

light most favorable to plaintiffs. W.J.A. v. D.A., 210 N.J. 229, 238 (2012). In

or around 2007, the County contracted with L. Robert Kimball & Associates

(Kimball) "to assess the emergency communications of the municipalities in the

County" and investigate the feasibility of a consolidated dispatch center at the

County's Communication Center (CCC) to handle dispatch services for all


                                                                             A-2043-19
                                        3
County municipalities. In February 2008, Kimball issued an extensive report

entitled, "Morris County Consolidation and Facility Assessment," detailing its

findings and recommendations.

      The Kimball report recognized that "New Jersey has encouraged

municipalities to share services or combine agencies as a way to save taxpayer

dollars" and cited L. 2007, c. 56, legislation that "clearly identif[ies] the State's

intent to move away from one- and two-position PSAPs [(public safety

answering points)] and encourage[s] consolidation of services."2

      In essence, Kimball concluded that the County should "move forward with

a County consolidated dispatch center and radio system" and offered detailed

technical recommendations about how it should proceed. Kimball determined

that, absent consolidation, the County and municipalities "would spend $19.2

million in Fiscal Year 2014" but if the County "fully consolidated, the [CCC]

budget for Fiscal Year 2014 would be approximately $15.1 million" with "cost

savings to Morris County as a whole . . . [at] approximately $4 million annually."


2
  The relevant part of that legislative package amended N.J.S.A. 52:17C-3(b) to
require, among other things, establishment of "a State plan for the emergency
enhanced 9-1-1 system" and "consolidation of PSAPs as appropriate, consistent
with revisions in the plan." It "condition[ed] the allocation of monies dedicated
for the operation of PSAPs on the merging and sharing of PSAP functions by
municipalities, counties and the State Police, consistent with the revised plan."
Ibid.
                                                                               A-2043-19
                                         4
      Thereafter, the Borough's Mayor, Frank Druetzler, had discussions with

Borough officials "regarding the cost savings that would be realized by

implementing" a Shared Services Agreement (SSA) with the County for dispatch

services. Among the cost savings identified were elimination of the Borough's

dispatcher position "and the ability to forego state-mandated upgrades to the

Borough's [9-1-1] systems, which alone would have cost upwards of $500,000."

      In October 2009, the Borough and the County executed the "Interlocal

Services Agreement for Radio Dispatching Services" (the Agreement). Per the

Agreement, beginning on January 1, 2010, the Borough would pay the County

to provide dispatch services twenty-four hours per day, which included

"[a]ccept[ing] and transmit[ting] emergency calls for police, fire and ambulance

vehicles." The Borough paid the County approximately $160,000 to $170,000

annually for the services. The Agreement states that it was entered into pursuant

to the Interlocal Services Act, N.J.S.A. 40:8A-1 to -11, and that the parties

intended the Agreement's provisions "be construed to give full effect to the

legislative intent expressed therein." 3


3
  Prior to the Agreement's execution, in April 2007, the Legislature repealed the
Interlocal Services Act and replaced it with L. 2007, c. 63, known as the Uniform
Shared Services and Consolidation Act, codified at N.J.S.A. 40A:65-1 to 65-35.
See Horsnall v. Washington Twp. (Mercer Cnty.) Div. of Fire, 405 N.J. Super.
304, 322 n.4 (App. Div. 2009).
                                                                           A-2043-19
                                           5
      Druetzler signed the Agreement on behalf of the Borough. He certified

that the Borough's decision to enter into the Agreement "was ultimately made as

a result of the[] projected costs savings" involved with the elimination of its

dispatcher and the ability to avoid upgrading its 9-1-1 system. Less than a month

after executing the Agreement, the Acting Chief of Police for the Borough, Scott

Thompson, terminated its dispatcher's employment effective at midnight on

December 31, 2009. The termination letter explained that the Borough was

abolishing the dispatcher position due to the "Borough Council's decision to

contract with the County" for dispatch services "which will result in greater

efficiency, economy and savings to the taxpayers of the Borough."

      After the dispatcher position was eliminated, the Borough Police

Department no longer had a staff member present twenty-four hours per day to

greet the public. Following implementation of the Agreement, Druetzler stated,

"the Borough installed a phone in the vestibule of the municipal building as a

direct result of the elimination of the Borough's dispatcher positions." The red,

wall-mounted telephone was accompanied by a sign that read "For Police

Assistance Pick Up Phone." The red telephone was activated "by picking up the

handset which connect[ed] it to the [C]ounty dispatcher" automatically.




                                                                           A-2043-19
                                       6
      Calls placed from the red telephone utilized a ten-digit Borough

administrative phone line, not a 9-1-1 phone line, and were automatically

forwarded to the CCC where its dispatch staff answered the incoming calls. The

County assigned a call forwarding number to the Borough so that calls from the

red telephone were routed appropriately.

      According to Lieutenant Michael Koroski, Patrol Division Commander at

the Police Department, the red telephone in the vestibule was "utilized by the

public to request police assistance when the [D]epartment is unstaffed." In

October 2016, he learned from the County that calls from the red telephone were

"not being received by the appropriate parties up at the [CCC]." However,

Koroski testified he thought the CCC was aware of the red telephone's location

since the County provided "a specific number" for call forwarding.

      According to the CCC Director, Michael Peoples, the County "had to give

. . . revised phone numbers to all the police departments" because the County's

phone numbers changed when its phone lines were transitioned from Verizon to

a third-party provider. The County gave Koroski a new ten-digit telephone

number to which calls from the red telephone could be forwarded. A third-party

telephone vendor, Quality Communications, was responsible for reprogramming

the red telephone to incorporate the new ten-digit telephone number.


                                                                         A-2043-19
                                      7
      On Saturday, December 17, 2016, at approximately 8:15 a.m., Covello

drove into the Police Department parking lot. Surveillance video showed that

Covello exited his vehicle and entered the Police Department vestibule area

through unlocked doors while attempting to make a call on his cellular

telephone. He then attempted to enter the Police Department lobby, but the

doors were locked because the Police Department was unstaffed on Saturdays

and Sundays. The video showed Covello squatted down and then stood back up.

      Next, Covello picked up the red telephone in the vestibule, which

connected him to Matthew Glogolich, Senior Public Safety Telecommunicator

at the CCC. Surveillance video revealed that after initiating the call, Covello

bent over, stood back up, and then collapsed onto the ground at 8:1 7 a.m. An

audio recording of the eleven-second telephone call revealed the following:

            :01   [Glogolich speaking] Morris Plains Police 160.

            :05   [Glogolich speaking] Hello?

            :07   [a noise is heard]

            :08   [Glogolich speaking] Hello?

            :11   [call is disconnected]

      More than five hours later, at 1:36 p.m., Lieutenant Michael Rolph of the

Police Department, who was in charge of the patrol shift that day, was headed


                                                                         A-2043-19
                                       8
to the basement to send a telefax when he discovered Covello's body on the floor

in the vestibule area. Rolph noticed a cellular telephone next to Covello and the

receiver of the red telephone in his left hand. He evaluated Covello for signs of

life and found that he "was cold to the touch, had no pulse, and was not

breathing." Rolph called for an ambulance, which arrived about four minutes

later. Medical personnel confirmed that Covello was deceased. An autopsy

concluded that Covello died of natural causes related to occlusive coronary

artery disease.

      At the time of Covello's death, staff were present at the Police Department

only between the hours of 8:30 a.m. and 9:00 p.m. Monday through Friday , and

the Department was left unstaffed on Saturdays and Sundays. According to

Police Chief Jason Kohn, the hours during which the Police Department is

staffed or unstaffed "were decided in connection with conversations and

discussions which occurred following the implementation of" the Agreement.

Rolph testified at a deposition that even when the Police Department is unstaffed

on the weekends with no staff present to greet the public, the vestibule door is

always unlocked.

      As to why Covello was not found sooner, Rolph explained that the police

officers working on the day of Covello's death were on patrol duty and did not


                                                                           A-2043-19
                                       9
have to pass through the front vestibule to enter or exit the locker room area.

He said that while a surveillance camera "captures a portion of the vestibule"

and records twenty-four hours per day, the video feed is displayed on a screen

located in the lobby area that is not monitored on the weekends.

      Glogolich testified at his deposition that a police dispatcher's duties

include answering any 9-1-1 or administrative phone calls, providing emergency

medical instructions, and dispatching field units. As a Senior Public Safety

Telecommunicator, Glogolich performed these duties while also serving as a

first-line supervisor to other dispatchers.

      Glogolich testified that he determines whether an incoming call on an

administrative line is emergent "[b]ased on the caller statements" and that there

is "no way of knowing if it's an emergency or not if there's no response."

According to Glogolich, the majority of the administrative calls received by the

CCC are "non-emergent" and typically pertain to requests for records, noise

complaints, or parking issues. As noted, Glogolich did not receive a verbal

response from Covello during the call placed from the red telephone. And,

Glogolich could not trace the exact location of the call because neither the

incoming call's telephone number nor the address from where the call originated




                                                                           A-2043-19
                                        10
were available to him, unlike a 9-1-1 call, which has "enhanced locating

capabilities."

      While Glogolich knew the call was coming from a "Morris Plains phone

line," he testified that he had no way of knowing whether it originated from the

Police Department vestibule, the Mayor's office, or any other Borough office

location. Had the call originated from a 9-1-1 phone line, it would have been

traceable. Under the circumstances, he was unable to determine whether the call

constituted an emergency, "had no information on the location to send

someone," and did not know what "service was needed." In addition, Glogolich

could not recall hearing any background noise during the call. Ultimately, he

disconnected the call and did not receive a call back.

      Glogolich testified that the written policy and procedure manual followed

by the dispatchers, entitled "the Morris County Communications Division Policy

and Procedures Concerning [9-1-1] and Administrative Call Processing"

(Policy), does not indicate how long a dispatcher should wait before

disconnecting an administrative call when no verbal response is received. When

interviewed by the Morris County Prosecutor's office, Glogolich reiterated that

he was unable to identify where Covello's call was coming from or how to call

the number back due to the lack of "caller ID," and stated that the County did


                                                                          A-2043-19
                                      11
not have "any call back procedures for administrative phone lines. Only for

[9-1-1]'s."

      Glogolich's supervisor, Michael Peoples, the Communications Director at

the CCC as of February 2010 (a month after the Agreement took effect), testified

at his deposition that he promulgated and approved the Morris County

Communications Division Policy and Procedures Concerning [9-1-1] and

Administrative Call Processing. Peoples acknowledged administrative calls

could constitute emergency calls, and that the Policy states administrative lines

"also carry emergency calls reporting emergency situations." He explained that,

per the Policy, 9-1-1 calls are answered first, followed by [ten]-digit

administrative phone lines, but that the dispatchers go "above and beyond the

standard to attempt to make sure that [they] try to answer those [ten]-digit

numbers because they may be carrying emergency phone calls."             Peoples

testified that the Borough—not the County—was responsible for installation,

maintenance, and configuration of the red telephone. He never explained the

differences between an administrative line and a 9-1-1 line to the Borough or

advised it had the option of adding a 9-1-1 line.

      Peoples also testified that the dispatchers treat every call as a possible

emergency call and process emergency calls from administrative lines "in the


                                                                           A-2043-19
                                      12
same manner that we do the [9-1-1] call." However, the dispatchers "need some

type of voice interaction with the caller to determine if there's an emergency

occurring" on an administrative call. Peoples testified that the Policy does not

specify what a dispatcher should do with "a silent administrative call." After

reviewing Glogolich's handling of Covello's call by listening to the audio

recording and reviewing the relevant policies and procedures, Peoples

concluded that Glogolich "acted within [the] policies and procedures consistent

with his training and skills."

      Both Koroski and Kohn testified at depositions that they did not know

prior to Covello's death that the CCC was unaware of the location of calls made

from the red telephone. Rolph and Kohn conceded that the phone system in

place at the time of the incident was of no use in an emergency situation when

the caller could not speak. Kohn admitted that it was "logical" to assume that

the red telephone was an "emergency phone."

      On the afternoon of Covello's death, Koroski and Kohn tested the red

telephone and discovered "an approximate [twenty]-second delay" before the

call was picked up by the CCC. Kohn had never previously tested the red

telephone, although Koroski testified that he had done so in October 2016. Kohn

believed that the red telephone had been installed in January 2010, years before


                                                                          A-2043-19
                                      13
he became Chief of Police in 2014, and testified that he had neither initiated any

changes to it, nor regularly checked it to make sure that it was working, nor

confirmed where it was connecting to.

       Five days after Covello's death, Kohn, Koroski, a County representative,

a Quality Communications representative, and others, attended a meeting to

discuss concerns about the red telephone.         The Quality Communications

representative explained that because the red telephone utilizes an "extension

feature" and "must search for a line to use from a trunk of lines in order to

complete the call," this causes "potential delays in the line being answered ."

The County representative explained that "because the phone was using an

extension type format," it "would not be able to be specifically identified" at the

CCC.

       To remedy the situation, the parties decided to use "a dedicated line" for

the red telephone going forward as opposed to the extension feature. The color

of the phone was changed from red to black, and it now functions as "an

emergency phone which is part of the [9-1-1]" system. A sign posted by the

black telephone advises users to "press the red button" for an "emergency

[9-1-1] police response" and to "press the yellow button" for "non-emergency

police assistance."


                                                                             A-2043-19
                                       14
      Glogolich confirmed that after Covello's death, changes were made to the

phone system that allow a County dispatcher answering a call at the CCC to see

an icon on his or her computer screen, which indicates whether a call is coming

from the Police Department or any other police department for which the County

handles dispatch services. Peoples testified that he "made sure all the phone

lines were provisioned to report caller ID" and that the caller ID was associated

with each specific phone and not simply "a random line in the Borough ."

      On August 21, 2017, Bruzzichesi filed a wrongful death and survivorship

complaint, pursuant to the Wrongful Death Act, N.J.S.A. 2A:31-1 to -6, and the

Survival Act on behalf of the Estate and herself individually, alleging that

defendants' negligent and palpably unreasonable acts were the proximate cause

of Covello's death. The Borough and the County filed answers to the complaint

and asserted immunities and affirmative defenses, including those available

under the TCA, and also pled cross-claims for contribution and indemnification.

      On November 17, 2017, the trial court dismissed the complaint, without

prejudice, against defendant Town of Morristown, for failure to state a claim

upon which relief could be granted. On December 4, 2017, plaintiff filed an

amended complaint to include claims for pain and suffering and loss of

enjoyment of life on behalf of Covello.


                                                                           A-2043-19
                                      15
      Following a period of discovery, the Borough moved for partial summary

judgment. On December 3, 2018, the trial court granted the Borough's motion

for partial summary judgment and dismissed Bruzzichesi's individual claims

(the sixth count of the amended complaint). The November 17, 2017, and

December 3, 2018, orders are not challenged on appeal.

      On March 22, 2019, the Borough filed a motion for summary judgment as

to the outstanding claims against it. Plaintiffs and the County cross-moved for

summary judgment. In support of their cross-motion for summary judgment

against the Borough, plaintiffs retained Wayne S. Fisher, Ph.D., a senior polic y

advisor at the Center on Policing at Rutgers University, to review the policies

and procedures of the Morris Plains Police Department, at the time of Covello's

death. After reviewing various documents and information obtained through

discovery, Dr. Fisher rendered an opinion in a September 20, 2018 report, stating

that the fundamental duty of local law enforcement is to protect and safeguard

"lives and safety of the public," and this duty "is an ever-present component in

virtually everything police officers are asked to do." He also opined that local

police departments are responsible for implementing policies toward that end,

including those "directly related to the provision of emergency medical

services."


                                                                           A-2043-19
                                      16
      With respect to the Agreement with the County, Dr. Fisher concluded that

the Borough's "decision to enter into an agreement with Morris County for

communications services, and thus eliminating staffing at police headquarters

during certain periods of the week was a policy decision." However, he opin ed

that "all operational procedures established to ensure that essential services were

provided to the public during those periods of time were 'day -to-day'

responsibilities . . . within the purview of the chief of police."

      Dr. Fisher explained that although "there are valid reasons" for small

police departments to be unstaffed during certain hours, "it is imperative that

accommodations be made to serve persons seeking assistance who may or may

not be aware of a municipality's policy regarding the [staffing] of its police

station" as "it is universally understood and accepted that when a person is in

need of help a place well suited to provide same is a police station." He added

that it is reasonable for the public to expect that police personnel will either be

present at the police headquarters or available to assist "at any hour."

      In this case, Dr. Fisher found "no evidence of any visible notification that

headquarters was not [staffed] during certain hours, and nothing that advised

calling [9-1-1] for emergency assistance at such a time." He emphasized that

the Police Department kept the vestibule doors unlocked and had a red telephone


                                                                             A-2043-19
                                        17
mounted on the wall that "erroneously communicated" that it could summon

emergency help which "was of no use to someone who could not speak." He

found that no one from the Police Department tested the red telephone after the

changes were made to the call forwarding number in October 2016, and that they

"fail[ed] to ensure that the red telephone" provided address information to the

CCC.

         In addition, Dr. Fisher opined that "[t]he absence of direction to inform

those seeking help in an emergency, and the absence of the means to provide for

the delivery of that help, represents a significant breach of duty and

responsibility on the part of police department leadership" and "[t]he existence

and persistence of conditions such as those at Morris Plains Police Headquarters

on the day the decedent died were irresponsible and breached the duty of police

care to provide aid needed to protect the life of someone in emergent need." He

also opined that the Police Department's failure to ensure that calls from the red

telephone transmitted location information to the CCC, as a call from a 9-1-1

line would, "constituted . . . an inexplicable breach of their most fundamental

duty."

         On May 24, 2019, after hearing oral argument, the trial court reserved

decision. In a written decision dated May 31, 2019, the trial court granted the


                                                                            A-2043-19
                                        18
Borough's motion for summary judgment; granted the County's cross-motion for

summary judgment, in part, as to Bruzzichesi's individual claims; and denied

plaintiffs' cross-motion for summary judgment. In its written opinion granting

summary judgment to the Borough, the trial court found as a matter of law t hat

the activities at issue "constitute[d] discretionary, rather than ministerial,

activities that fall within the immunity enumerated in the TCA at N.J.S.A. 59:3-

2."

      Citing Costa v. Josey, 83 N.J. 49, 55 (1980), the trial court determined

that the Borough entered into the Agreement with the County "for cost-saving

purposes," as evidenced by the Kimball Report and the "fact it was entered into

pursuant to the Uniform Shared Services and Consolidation Act, N.J.S.A.

40A:65-1 . . . ." The Borough's decision to have someone stationed at the Police

Department "[thirteen] hours per day from Monday [to] Friday only" was

deemed by the trial court to be "inherently discretionary as well, as it certainly

is a policy-level decision that involved balancing competing considerations of

allocating scarce resources," as delineated in Costa. The court dismissed the

complaint and amended complaint as to the Borough with prejudice.

      The trial court denied the balance of the County's cross-motion for

summary judgment as to liability and concluded, as a matter of law, that its


                                                                            A-2043-19
                                       19
activities, including those of its employees, did not constitute "ministerial

activities" falling within the ambit of the TCA, N.J.S.A. 59:2-3.4 Moreover, the

trial court determined that since Glogolich "interacted" with Covello "directly,"

and did not remain on the call, attempt to call the number back, or ascertain the

location of the call, the County was not entitled to discretionary immunity.

        The trial court concluded that Covello's telephone call was also not

immune under the Emergency Telecommunications Services Act (ETS),

N.J.S.A. 52:17C-10(d) and (2). Since the CCC did not have a procedure in place

on handling a person incapable of speaking, the trial court noted the decision is

"ministerial in nature." Because the trial court reasoned that the Agreement

"passed on" telephone responsibilities to the County to "accept and transmit

emergency calls for police" twenty-four hours per day, the court concluded the

decision to "have the red vestibule phone use an administrative line rather than

[9-1-1] is the responsibility of the County."

        As to punitive damages, the trial court held that the County could be liable

under the Survival Act premised upon Glogolich's conduct in handling Covello's

call. The trial court denied the TCA aspects of the County's cross-motion for

summary judgment and denied plaintiffs' cross-motion for summary judgment.


4
    The trial court mistakenly cited N.J.S.A. 59:3-2 instead of N.J.S.A. 59:2-3.
                                                                              A-2043-19
                                        20
A memorializing order was entered.           Plaintiffs and the County moved for

reconsideration, and both motions were denied.

      Following the trial court's decision on the above-referenced motions, the

matter proceeded to a jury trial before a different judge in October 2019. On

October 30, 2019, at the conclusion of plaintiffs' case, the County made an oral

motion to dismiss the complaint and amended complaint under Rule 4:37-2(b)

for failure to present expert testimony on the issue of liability. After conducting

oral argument, the trial court granted the motion the following day. Plaintiffs

moved for reconsideration, which was denied. On December 12, 2019, the court

entered judgment dismissing the complaint and amended complaint against the

County with prejudice. This appeal and cross-appeal ensued.

      On appeal, plaintiffs argue two points: (1) the trial court erred in granting

the Borough's motion for summary judgment and finding it is entitled to

discretionary immunity; and (2) the court erred in granting the County's motion

for involuntary dismissal at the close of plaintiffs' case.

      In its cross-appeal, the County argues three points: (1) the trial court

correctly concluded that plaintiffs' claims against the County required expert

testimony; (2) the court erred in finding that the Borough was entitled to

discretionary immunity and that the County was not; and (3) the court erred in


                                                                             A-2043-19
                                        21
its ruling on punitive damages. Because we conclude that the trial court erred

in denying the County's motion for summary judgment as to liability and that

the County was also entitled to discretionary immunity, we address point two of

the County's cross-appeal first.

                                        II.

      We review entry of summary judgment de novo, applying the same legal

standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment shall be granted "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016)

(quoting R. 4:46-2(c)).

      "When no issue of fact exists, and only a question of law remains, [we]

afford[] no special deference to the legal determinations of the trial court." Ibid.

(citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)). Indisputably, the Borough and the County are public entities that are

liable for their negligence only to the extent permitted by the TCA. N.J.S.A.

59:1-2; N.J.S.A. 59:1-3; N.J.S.A. 59:2-1(a); see Posey v. Bordentown Sewerage


                                                                              A-2043-19
                                        22
Auth., 171 N.J. 172, 181-82 (2002) (counties and municipalities are public

entities that fall within the coverage of the TCA).

      As a starting point to our TCA analysis, N.J.S.A. 59:2-1(b) provides that

"[a]ny liability of a public entity established by this act is subject to any

immunity of the public entity . . . ." The TCA "delineates both procedural and

substantive requirements for bringing a tort claim against the State, public

entities, and public employees." Nieves v. Off. of the Pub. Def., 241 N.J. 567,

575 (2020). When enacting the TCA, the Legislature declared that it is "the

public policy of this State that public entities shall only be liable for their

negligence within the limitations of this act and in accordance with the fair and

uniform principles established herein." N.J.S.A. 59:1-2.

      "It is well recognized that, through the TCA, the Legislature established

that '[g]enerally, immunity for public entities is the rule and liability is the

exception.'" Nieves, 241 N.J. at 575 (quoting Fleuhr v. City of Cape May, 159

N.J. 532, 539 (1999)).      "The statute strikes a balance between allowing

municipal governments to perform their necessary functions without an

avalanche of tort liability while holding public entities accountable for injuries

that are a direct result of their wrongful conduct." Lee v. Brown, 232 N.J. 114,

127 (2018).


                                                                            A-2043-19
                                       23
      Toward that end, N.J.S.A. 59:2-1(a) states that "[e]xcept as otherwise

provided by this act, a public entity is not liable for an injury, whether such

injury arises out of an act or omission of the public entity or a public employee

or any other person." But N.J.S.A. 59:2-2(a) provides that "[a] public entity is

liable for injury proximately caused by an act or omission of a public employee

within the scope of his employment in the same manner and to the same extent

as a private individual under like circumstances." That said, "[a] public entity

is not liable for an injury resulting from an act or omission of a public employee

where the public employee is not liable." N.J.S.A. 59:2-2(b).

      Applying these well-settled principles, we affirm the trial court's grant of

summary judgment to the Borough. Plaintiffs principally argue that the court

erred in finding that the Borough was entitled to immunity under N.J.S.A. 59:2 -

3 (discretionary immunity) for "all decisions" emanating from the discretionary

decisions to enter into the Agreement and eliminate the dispatcher position. We

disagree.

      Plaintiffs' cause of action against the Borough is barred by the

discretionary immunity provision of N.J.S.A. 59:2-3, which states:

            a. A public entity is not liable for an injury resulting
            from the exercise of judgment or discretion vested in
            the entity;


                                                                            A-2043-19
                                       24
            b. A public entity is not liable for legislative or judicial
            action or inaction, or administrative action or inaction
            of a legislative or judicial nature;

            c. A public entity is not liable for the exercise of
            discretion in determining whether to seek or whether to
            provide the resources necessary for the purchase of
            equipment, the construction or maintenance of
            facilities, the hiring of personnel and, in general, the
            provision of adequate governmental services;

            d. A public entity is not liable for the exercise of
            discretion when, in the face of competing demands, it
            determines whether and how to utilize or apply existing
            resources, including those allocated for equipment,
            facilities and personnel unless a court concludes that
            the determination of the public entity was palpably
            unreasonable.

N.J.S.A. 59:2-3 further states that "[n]othing in this section shall exonerate a

public entity for negligence arising out of acts or omissions of its employees in

carrying out their ministerial functions."

      Utilizing a similar analytical framework, N.J.S.A. 59:3-2 establishes

discretionary immunity for public employees. As is true for public entities, the

statute provides that "[n]othing in this section shall exonerate a public employee

for negligence arising out of his acts or omissions in carrying out his ministerial

functions." N.J.S.A. 59:3-2.

      Our jurisprudence explains the distinction "between a planning-level or

discretionary decision, which is generally entitled to immunity, and an

                                                                             A-2043-19
                                        25
operational or ministerial action, which is not." Kolitch v. Lindedahl, 100 N.J.

485, 495 (1985). "A 'discretionary act . . . calls for the exercise of personal

deliberations and judgment, which in turn entails examining the facts, reaching

reasoned conclusions, and acting on them in a way not specifically directed.'"

S.P. v. Newark Police Dep't, 428 N.J. Super. 210, 230 (App. Div. 2012) (quoting

Kolitch, 100 N.J. at 495). In contrast, a ministerial act not entitled to immunity

under the TCA "is 'one which a person performs in a given state of facts in a

prescribed manner in obedience to the mandate of legal authority, without regard

to or the exercise of his own judgment upon the propriety of the act being done.'"

Parsons v. Mullica Twp. Bd. of Educ., 440 N.J. Super. 79, 91-92 (App. Div.

2015) (quoting S.P., 428 N.J. Super. at 231), aff'd, 226 N.J. 297 (2016).

      "[T]he burden is on the public entity both to plead and prove its immunity"

under the TCA with "proof of a nature and character [that] would exclude any

genuine dispute of fact." Kolitch, 100 N.J. at 497; see S.P., 428 N.J. Super. at

231 ("The burden is placed on the public entity to establish whether discretion

was exercised.").   "[O]nce a moving party has met that burden, summary

judgment is warranted and, indeed, desirable, as a matter of judicial economy."

Kolitch, 100 N.J. at 497 (quoting Ellison v. Hous. Auth. of South Amboy, 162

N.J. Super. 347, 351 (App. Div. 1978)).


                                                                            A-2043-19
                                       26
      N.J.S.A. 52:17C-10, the 9-1-1 immunity statute upon which the County

relies in addition to the TCA, "shield[s] public and private entities, and their

personnel, from civil liability for certain acts of ordinary negligence arising

from the operation of the 9-1-1 system" so long as the negligent acts or

omissions do not constitute "a wanton and willful disregard for the safety of

persons and property." Wilson v. City of Jersey City, 209 N.J. 558, 563 (2012).

The statute states, in relevant part:

                   No telephone company, person providing
             commercial mobile radio service as defined in 47
             U.S.C. 332(d), public safety answering point, or
             manufacturer supplying equipment to a telephone
             company, wireless telephone company, or PSAP, or any
             employee, director, officer, or agent of any such entity,
             shall be liable to any person for civil damages, or
             subject to criminal prosecution resulting from or caused
             by any act, failure or omission in the development,
             design,     installation,    operation,       maintenance,
             performance or provisioning of any hardware, software,
             or any other aspect of delivering enhanced 9-1-1
             service, wireless 9-1-1 service or wireless enhanced
             9-1-1 service. This limitation of liability is inapplicable
             if such failure resulted from a malicious purpose or a
             wanton and willful disregard for the safety of persons
             or property.

             [N.J.S.A. 52:17C-10(d).]

      The technical terminology used within N.J.S.A. 52:17C-10(d) is defined

at N.J.S.A. 52:17C-1. A "PSAP" is "a facility, operated on a 24-hour basis,


                                                                           A-2043-19
                                        27
assigned the responsibility of receiving 9-1-1 calls and, as appropriate, directly

dispatching emergency response services or transferring or relaying emergency

9-1-1 calls to other public safety agencies." N.J.S.A. 52:17C-1(l). "A [PSAP]

is the first point of reception by a public safety agency of 9-1-1 calls and serves

the jurisdictions in which it is located or other participating jurisdictions ." Ibid.

      "Enhanced 9-1-1 service" is "a service consisting of telephone network

features and public safety answering points provided for users of the public

telephone system enabling the users to reach a public service answering point

by dialing the digits '9-1-1.'" N.J.S.A. 52:17C-1(g). "The service directs 9-1-1

calls to appropriate [PSAP] by selective routing based on the location from

which the call originated and provides for automatic number identification and

automatic location identification features."5 Ibid.

      "Wireless 9-1-1 service" is "the service which enables wireless telephone

company customers to dial the digits 9-1-1 and be connected to a public safety

agency." N.J.S.A. 52:17C-1(r). "Wireless enhanced 9-1-1 service" is "the



5
  "Automatic number identification (ANI) . . . enables the automatic display of
the callback number used to place a 9-1-1 call" and "automatic location
identification . . . enables the automatic display of information defining the
geographical location of the telephone used to place a 9-1-1 call." N.J.S.A.
52:17C-1(a) to (b).


                                                                               A-2043-19
                                        28
service required to be provided by a wireless telephone company pursuant to

Federal Communications Commission wireless 9-1-1 requirements." N.J.S.A.

52:17C-1(s).

      Here, plaintiffs do not dispute the trial court's determination that the

Borough's decisions to enter into the Agreement with the County for dispatching

services, to have the Police Department unstaffed on weekends, to decline to

inspect the vestibule area on weekends, and declining to monitor the surveillance

video, were discretionary. Instead, plaintiffs dispute the court's determination

that the Borough's decision to install the red telephone in the vestibule was

discretionary, contending that the Borough failed to prove that: (1) "any actual

high-level policy making decisions were made concerning the red vestibule

telephone, which involved the balancing of competing considerations"; or (2) "it

exercised judgment and/or discretion in the use of its resources and [staff] to

serve the needs of the public concerning the decisions made about the red

vestibule telephone." We discern no error.

      The record supports the trial court's conclusion that the Borough's

installation and configuration of the red telephone was inherently intertwined

with its Agreement with the County. The Borough's action involved a "high

level discretionary policy decision[] whether to burden the taxpayers to furnish


                                                                           A-2043-19
                                      29
equipment, material, facilities, personnel or services," and such decisions are

"absolutely immune" from liability under N.J.S.A. 59:2-3(c). Lopez v. City of

Elizabeth, 245 N.J. Super. 153, 164 (App. Div. 1991).

      Druetzler's certification states that the Borough installed the red telephone

"as a direct result of the eliminations of the Borough's dispatcher positions"

following entry into the Agreement with the County for dispatcher service s.6 It

is undisputed that calls placed from the red telephone were to be fielded by the

CCC, not the Borough. Moreover, the Borough's decision to configure the red

telephone to place calls from an administrative line as opposed to a 9-1-1 phone

line was a "high level discretionary policy decision" under N.J.S.A. 59:2-3(c),

"[that] called for the exercise of personal deliberations and judgment, which in

turn entail[ed] examining the facts, reaching reasoned conclusions, and acting



6
  Plaintiffs claim that they "objected" to Druetzler's certification, submitted as
part of the Borough's opposition to their cross-motion for summary judgment,
because Druetzler "was not identified in either written discovery responses or
during depositions as having relevant knowledge during the discovery period."
However, it does not appear from the record that they moved to exclude the
certification from evidence. Because none of plaintiffs' interrogatories required
the Borough to identify Druetzler, their reliance on Rule 4:17-7 and Rule 4:24-
1(c) is misplaced. Moreover, Druetzler signed the Agreement on behalf of the
Borough, which plaintiffs received during discovery. Thus, it was apparent that
Druetzler had relevant knowledge, and at trial, the court found that the Borough
was entitled to summary judgment "even without considering the newly-
submitted certification" from Druetzler.
                                                                             A-2043-19
                                       30
in a way not specifically directed," S.P., 428 N.J. Super. at 320, warranting the

grant of summary judgment. Lopez, 245 N.J. Super. at 164. Plaintiffs' reliance

on Costa, 83 N.J. at 59, Thompson v. Newark Hous. Auth., 108 N.J. 525, 537

(1987), and unpublished opinions to support their contentions on appeal are

unavailing.

      In Costa, our Court held that the Department of Transportation was not

entitled to TCA immunity under N.J.S.A. 59:2-3(a) with respect to its decision

to approve a road resurfacing project because there was no evidence "to indicate

that any competing policy choices were actually considered when the

resurfacing plan was made and approval given." Costa, 83 N.J. at 60. Because

Costa does not address the immunity available to public entities under N.J.S.A.

59:2-3(c), it has no relevance to the matter under review.

      In Thompson, "[t]he single question presented in [the] plaintiffs' petition

for certification" was "whether the 'plan or design' immunity afforded by

N.J.S.A. 59:4-6 relieves [the] defendant of liability 'for failure to provide smoke

detectors in public housing projects despite a city ordinance requiring' such

devices," and the instant matter does not involve plan or design immunity. 108

N.J. at 532.




                                                                             A-2043-19
                                       31
      As to the unpublished opinions cited in plaintiffs' brief, "[n]o unpublished

opinion shall constitute precedent or be binding upon any court." R. 1:36-3.

Additionally, with few exceptions that are not applicable here, "no unpublished

opinion shall be cited by any court." Ibid. Unpublished opinions are not

precedential.

      Finally, plaintiffs take issue with the trial court's usage of the words

"suggest," "strongly suggests," and "suggesting" in its decision, claiming that it

shows that the evidence was insufficient to support a grant of summary judgment

to the Borough. We reject plaintiffs' argument. "[A]ppeals are taken from

judgments or orders and not from the court's reasoning." Kandrac v. Marrazzo's

Mkt., 429 N.J. Super. 79, 84 (App. Div. 2012). "[I]f the order of the lower

tribunal is valid, the fact that it was predicated upon an incorrect basis will not

stand in the way of its affirmance." Isko v. Plan. Bd. of Livingston, 51 N.J. 162,

175 (1968), abrogated on other grounds by Com. Realty and Res. Corp. v. First

Atl. Props. Co., 122 N.J. 546, 558-59 (1991). Thus, the trial court's usage of

certain words in an effort to explain its reasoning does not detract from the

evidence contained in the summary judgment record to support the conclusion

that the Borough's actions with regard to installation and configuration of the




                                                                             A-2043-19
                                       32
red telephone fell squarely within the absolute immunity granted by N.J.S.A.

59:2-3(c).

      As stated previously, we part company with the trial court's denial of

summary judgment to the County finding the County's "activities at issue" that

proximately caused Covello's death were "ministerial activities." 7 With respect

to the red telephone, the court found the ministerial actions that plaintiffs ascribe

to the Borough were "attributable instead to the County, largely because the

Agreement itself passed on such responsibilities . . . to 'accept and transmit

emergency calls for police' on a 'continuous [twenty-four] hour per day basis.'"

The trial court also concluded the County was not entitled to immunity pursuant

to N.J.S.A. 52:17C-10(d) because Covello's call was not a 9-1-1 call, an

administrative line rather than a 9-1-1 line is the responsibility of the County.

Viewing, as we must, the record in a light most favorable to plaintiffs, we

conclude the trial court erred in denying the County's cross-motion for summary

judgment as to the issue of liability.

      As a threshold matter, the County does not dispute the court's finding that

Glogolich's actions with respect to handling Covello's call were ministerial and


7
  Once again, in analyzing whether the County was entitled to discretionary
immunity, the court erroneously cited N.J.S.A. 59:3-2, which pertains to public
employees, instead of N.J.S.A. 59:2-3, which pertains to public entities.
                                                                              A-2043-19
                                         33
in accordance with the CCC policy. The testimony of multiple deponents

supports the conclusion that there was no way for Glogolich or any dispatcher

to redial or recall a phone number placed on the red telephone because the

Borough, not the County, did not configure the red telephone as a 9-1-1 line.

      However, the record before us clearly shows that the only act the County

did here was provide a ten-digit administrative, call forwarding number for the

red telephone so that calls from the red telephone could be routed appropriately.

The competent, credible evidence in the record shows the Borough was

responsible for the installation, maintenance, and configuration of the red

telephone, and plaintiffs provided no proof to the contrary. Saliently, the red

telephone did not permit the user to dial any number. Moreover, the proofs

confirm that Covello's call was not a 9-1-1 call. Therefore, the trial court erred

in finding that the County failed to have procedures in place to handle emergent

calls where the caller was unable to speak or got disconnected.             Thus,

Glogolich's handling of Covello's call was discretionary, and the County is

entitled to immunity. We note that plaintiffs did not present any evidence that

the County had an obligation to establish 9-1-1 services for the Borough's red

telephone to defeat the County's cross-motion for summary judgment. "To

defeat a motion for summary judgment, the opponent must 'come forward with


                                                                            A-2043-19
                                       34
evidence that creates a genuine issue of material fact.'" Cortez v. Gindhart, 435

N.J. Super. 589, 605 (App. Div. 2014) (quoting Horizon Blue Cross Blue Shield

of N.J. v. State, 425 N.J. Super. 1, 32 (App. Div. 2012)).

      The immunity granted to 9-1-1 operators by N.J.S.A. 52:17C-10(d), per

the statute's plain language, pertains only to "delivering enhanced 9-1-1 service,

wireless 9-1-1 service or wireless enhanced 9-1-1 service." It is uncontested

that Covello did not dial 9-1-1 to reach the CCC from the red telephone. The

red telephone did not permit the user to dial any number. It was activated "by

picking up the handset which connect[ed] it to the county dispatcher." Calls

placed from the red telephone utilized a ten-digit Borough administrative phone

line, not a 9-1-1 phone line, and were automatically forwarded to the CCC once

the handset was lifted.

      The "paramount goal in interpreting a statute is to give effect to the

Legislature's intent." Wilson, 209 N.J. at 572. "When that intent is revealed by

a statute's plain language – ascribing to the words used 'their ordinary meaning

and significance' – we need look no further." Ibid. (quoting DiProspero v. Penn,

183 N.J. 477, 492 (2005)). Courts will not "rewrite a plainly-written enactment

of the Legislature []or presume that the Legislature intended something other




                                                                            A-2043-19
                                       35
than that expressed by way of the plain language." DiProspero, 183 N.J. at 492

(quoting O'Connell v. State, 171 N.J. 484, 488 (2002)) (alteration in original).

      The trial court's comments reveal that it improvidently placed

responsibility for the red telephone on the County. It was the Borough that

exclusively determined not to configure the red telephone as a 9-1-1 line, not

the County.     Moreover, the competent evidence in the record shows

unequivocally that the purpose of the red telephone was to allow the Borough to

respond to routine requests for police information. Significantly, the record is

clear that the County had procedures in place to handle emergency services for

calls coming in on a 9-1-1 line.

      In the present case, the County had no obligation to install or configure

the Borough's red telephone as a 9-1-1 line. Our conclusion in this regard is

consistent with N.J.S.A. 59:2-3. The fact that the Borough installed a 9-1-1 line

after Covello's death is not germane to our analysis because this subsequent

remedial measure has no relevance to any fact in issue here. N.J.R.E. 407.

Based upon our de novo review, we conclude that the trial court erred in denying

the County's cross-motion for summary judgment and conclude that the County

was entitled to summary judgment based on the same TCA discretionary

immunity as the Borough under N.J.S.A. 59:2-3. For this reason, we reverse the


                                                                           A-2043-19
                                      36
May 31, 2019 order insofar as it did not grant the County's cross-motion for

summary judgment in its entirety.

     In light of our decision, we need not address the issues raised in plaintiffs'

appeal and the County's cross-appeal relative to the trial court granting the

County's motion for involuntary dismissal or the point raised in the County's

cross-appeal regarding punitive damages.

     Affirmed in part and reversed in part. We do not retain jurisdiction.




                                                                             A-2043-19
                                      37